Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Curtis Brown, Appellant                                 Appeal from the 6th District Court of Lamar
                                                         County, Texas (Tr. Ct. No. 26966).
 No. 06-17-00168-CR          v.                          Memorandum Opinion delivered by Justice
                                                         Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to list the degree of offense
as a state jail felony. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Curtis Brown, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.


                                                        RENDERED FEBRUARY 27, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk